Citation Nr: 1045741	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-26 186A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
traumatic brain injury.

2.  Entitlement to service connection for a hearing loss  

3.  What initial evaluation is warranted for posttraumatic stress 
disorder (PTSD)?

4.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease, currently evaluated as 20 percent 
disabling.

5.  Entitlement to a total disability evaluation on the basis of 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2007 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Winston-Salem, North 
Carolina, that continued a 30 percent rating for the PTSD, denied 
entitlement to an increased rating for a lumbar disorder, and 
denied entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders.  
The Veteran perfected an appeal of those determinations.

The Veteran appeared at a hearing before a decision review 
officer at the RO in July 2009.  A transcript of the hearing 
testimony is associated with the claims file.

In September 2009, a 20 percent rating was granted for the 
appellant's lumbar disorder.

Another Veterans Service Organization represented the Veteran at 
the hearing.  He executed a power of attorney (VA Form 21-22) in 
favor of his current representative in January 2010.  In a June 
2010 letter to the RO, the current representative advised there 
was no evidence the Veteran had revoked his prior power of 
attorney; therefore, the January 2010 power of attorney was 
revoked.  

A September 2010 Board letter asked the Veteran to clarify his 
desires as they concerned a representative.  Although there was 
no response to the Board letter, in September 2010 VA received 
another power of attorney from the Veteran in favor of the 
current representative listed on the cover sheet.  Thus, the 
Board deems that matter resolved.  See 38 C.F.R. §§ 20.601, 
20.602 (2010).

In a February 2007 decision, the RO determined it was appropriate 
to withhold disability severance pay, of which the Veteran was 
notified in September 2009, and he appealed.  A statement of the 
case was issued in March 2010.  In an April 2010 statement (VA 
Form 21-4138), the Veteran withdrew his appeal of that issue.  
Thus, that issue is not before the Board and will not be 
addressed in the action below.  See 38 C.F.R. § 20.204 (2010).

An October 2005 rating decision denied entitlement to service 
connection for bilateral cubital tunnel/mononeuritis of the upper 
limbs, and the Veteran appealed.  A statement of the case was 
issued in January 2007.  There is no indication in the claims 
file that he did not receive the statement of the case, or any 
evidence it was returned to VA by postal authorities as 
undeliverable.  Neither is there any record of the Veteran having 
submitted a substantive appeal in response to the statement of 
the case.  Thus, that issue is not before the Board and will not 
be discussed in the action below.  See 38 C.F.R. § 20.200 (2010).

The issues of entitlement to service connection for a hearing 
loss, and residuals of a traumatic brain injury are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

On October 1, 2010, prior to the promulgation of a decision in 
the appeal, VA received notification from the Veteran, through 
his authorized representative, that a he was withdrawing his 
appeal to the issues of entitlement to increased ratings for 
posttraumatic stress disorder, lumbar degenerative disc disease, 
and entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran to the 
issues of entitlement to increased ratings for posttraumatic 
stress disorder, lumbar degenerative disc disease, and 
entitlement to a total disability evaluation based on individual 
unemployability due to service connected disorders have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal 
may be made by the Veteran or by his authorized representative.  
Id.  In the present case, the Veteran, through his authorized 
representative, has withdrawn his appeal to the issues of 
entitlement to increased ratings for posttraumatic stress 
disorder, lumbar degenerative disc disease, and entitlement to a 
total disability evaluation based on individual unemployability 
due to service connected disorders.  Hence, there remain no 
allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The claims of entitlement to increased ratings for posttraumatic 
stress disorder and lumbar degenerative disc disease, as well as 
the claim of entitlement to a total disability evaluation based 
on individual unemployability due to service connected disorders 
are dismissed.
REMAND

In May 2010, the Veteran submitted a statement that is reasonably 
read to be a notice of disagreement to the April 2010 rating 
decision denying entitlement to service connection for a hearing 
loss, and residuals of a traumatic brain injury.   Consequently, 
the RO must issue a statement of the case.  Manlincon v. West, 12 
Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case 
addressing the claims of entitlement to 
service connection for a hearing loss and for 
residuals of a traumatic brain injury.  The 
Veteran is hereby informed that the Board may 
exercise appellate jurisdiction only if he 
perfects an appeal in a timely manner.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


